Exhibit 10.3.5




LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
This Limited Waiver with respect to Amended and Restated Master Repurchase
Agreement, dated as of July 7, 2017 (this “Agreement”), to that certain Amended
and Restated Master Repurchase Agreement, dated May 22, 2017 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Facility Agreement”), among Reverse Mortgage Solutions, Inc., as a seller
(“Seller” or “RMS”), RMS REO BRC, LLC, as a seller (“REO Subsidiary” and,
together with RMS, the “Seller Parties”), and Barclays Bank PLC, as purchaser
and agent (in such capacities, the “Purchaser”).
RECITALS
WHEREAS, each of Walter Investment Management Corp. (the “Guarantor”) and the
Seller may be required to restate (the “Restatement”) its financial statements
for the fiscal quarters ended June 30, 2016 and September 30, 2016, its
financial statements for the fiscal year ended December 31, 2016, and its
financial statements for the fiscal quarter ended March 31, 2017 (collectively,
the “Specified Financial Statements” and after giving effect to the Restatement,
such Specified Financial Statements as so restated, the “Restated Financial
Statements”) as a result of certain errors relating to how the Guarantor and the
Seller performed their calculations to determine the valuation allowance for its
deferred tax asset;
WHEREAS, pursuant to the Limited Waiver with respect to Amended and Restated
Master Repurchase Agreement, dated as of May 31, 2017 (the “Initial Waiver”),
the Seller Parties, the Guarantor and the Purchaser agreed to waive, during the
period beginning on May 31, 2017 and ending on June 9, 2017, certain provisions
of the Facility Agreement and the other Transaction Documents (as defined below)
concerning matters involving or relating to the Specified Periodic Financial
Statements (as defined below), subject to the terms and conditions set forth
herein;
WHEREAS, pursuant to the Limited Waiver with respect to Amended and Restated
Master Repurchase Agreement, dated as of June 9, 2017 (the “Second Waiver”), the
Seller Parties, the Guarantor, and the Purchaser agreed to extend such waiver
period for the period beginning on June 9, 2017 and ending on July 7, 2017;
WHEREAS, the Seller Parties, the Guarantor and the Purchaser have agreed to
further extend such waiver period subject to the terms and conditions set forth
herein; and
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.     Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Facility Agreement.





--------------------------------------------------------------------------------




Section 2.     Limited Waivers.
(a)    The Purchaser acknowledges and agrees that, from the period beginning on
the Effective Date (as defined below) and ending at 5:00 p.m. (EDT) on July 31,
2017 (the “Expiration Date”), and notwithstanding anything to the contrary in
the Facility Agreement, the Program Documents or any other agreements, documents
or instruments between or among any Seller Party, the Purchaser and the
Guarantor, including, but not limited to, any netting agreement, master
securities forward transaction agreement or interest rate protection agreement,
as applicable (collectively, the “Transaction Documents”), (i) the Restatement
shall be permitted and there shall be no default, event of default, amortization
event, termination event or similar event or other condition however styled or
denominated, in any such case, under any Transaction Document, whether past,
present or future (but solely during the term of this Agreement), solely as a
result of or arising solely from the Restatement (a “Default Event”), including,
without limitation, any Default Event triggered pursuant to Section 17(e) of the
Facility Agreement due to a default, event of default, amortization event,
termination event or similar event or condition however styled or denominated,
in any such case solely resulting or arising from the Restatement, and (ii)
there shall be no Default Event solely as a result of or arising solely from (x)
any breach of any representation or warranty made prior to the Effective Date
relating to the Specified Financial Statements or any monthly financial
statements delivered under any Transaction Document during the period from and
including January 1, 2016 to the Expiration Date (the “Specified Monthly
Financial Statements” and, together with the Specified Financial Statements, the
“Specified Periodic Financial Statements”) (including, without limitation, as
part of any certification, report or statement made pursuant to or in connection
with the delivery of the Specified Periodic Financial Statements) or any such
representation or warranty proving to be untrue or incorrect, or (y) the failure
to deliver notice of any Default Event relating to the Specified Periodic
Financial Statements or any action taken or any other failure to take action
while any such Default Event relating to the Specified Periodic Financial
Statements or the Restatement to the extent that such action or failure to take
action would have been permitted but for the existence of such Default Event,
and in each case of the foregoing clauses (i) and (ii), any such Default Event
is expressly waived by the Purchaser.
(b)    For the avoidance of doubt, during the period from and including the
Effective Date through the Expiration Date, (i) the Purchaser shall continue to
enter into Transactions with the Seller Parties in accordance with the terms of
the Transaction Documents (as modified by the terms of this Agreement), and (ii)
neither the Seller Parties nor the Guarantor shall be required to deliver any
notice pursuant to any Transaction Document in connection with the occurrence or
continuation of the events described in this Section 2. Other than as expressly
waived in this Section 2, (i) the Purchaser reserves its rights, in its sole
discretion, to exercise any or all of its rights and remedies under the
Transaction Documents as a result of any Default Event that may occur after the
date hereof (including, without limitation, any future Default Event arising
under the Transaction Documents occurring after the Expiration Date), (ii) the
Purchaser has not waived any of such rights or remedies, and (iii) nothing in
this Agreement and no delay on its part in exercising any such rights or
remedies, should, or shall, be construed as a waiver of any such rights or
remedies. This Agreement constitutes the entire agreement between the parties
hereto relating to the subject matter hereof, and supersedes any prior oral or
written agreement between them.


2

--------------------------------------------------------------------------------




Section 3.Representations and Warranties. As a material inducement to the
Purchaser’s agreement to grant the waiver set forth in Section 2, each of the
Guarantor and the Seller Parties hereby confirms that, after giving effect to
the Initial Waiver, the Second Waiver and this Agreement, as of the date hereof
(i) no other breach of the Transaction Documents has occurred and is continuing,
(ii) all representations and warranties set forth in the Transaction Documents
are true and correct and (iii) each of Guarantor and Seller is in compliance
with all other terms, covenants and conditions set forth in the Transaction
Documents.
Section 4.Conditions to Effectiveness of Agreement. This Agreement shall become
effective as of noon p.m. (EDT) on July 7, 2017 (the “Effective Date”), upon
satisfaction of the following conditions: (i) the Purchaser shall have received
this Agreement executed and delivered by the parties hereto; (ii) Seller and
Guarantor shall have received an executed waiver, with substantially the same
effect as this Agreement and relating to the Default Event, from each affected
warehouse lender; and (iii) Seller and Guarantor shall have taken such other
action, including delivery of approvals, consents, opinions, documents, fees and
instruments as Purchaser may reasonably request.
Section 5.Termination. This Agreement shall terminate and the waiver herein
shall be void if:
(a)    the requisite term loan lenders under that certain Amended and Restated
Credit Agreement, dated as of December 19, 2013 (as amended, supplemented or
otherwise modified as of the date hereof), among the Guarantor, the lenders from
time to time party thereto and Credit Suisse AG, as administrative agent and
collateral agent, do not sign and deliver an executed waiver with substantially
the same effect as this Agreement by noon (EDT) on July 31, 2017; provided,
that, for the avoidance of doubt, such waiver may be permanent rather than of
limited duration and may be styled as an amendment rather than a waiver; or
(b)    any warehouse lender, term loan lender, or other affected party
accelerates the debt of Guarantor, declares an event of default, or exercises
any remedies, or takes an action in furtherance of any of the foregoing as a
result of the Default Event.
This Agreement will terminate in any event at 5:00 p.m. (EDT) on July 31, 2017.
Section 6. No Acknowledgement. For the avoidance of doubt, this Agreement does
not constitute an acknowledgement by the Seller Parties, the Guarantor or any of
their affiliates that the Restatement or the delivery of the Specified Periodic
Financial Statements would result in a Default Event, and each of the Seller
Parties and the Guarantor reserves all of its rights under the Transaction
Documents in connection therewith.
Section 7.Covenants.
(a)    In the event Seller or Guarantor agrees, in connection with any waiver
referred to in Section 4(ii) hereof, to (i) pay any structuring fee, upfront fee
or waiver fee (howsoever described or denominated), (ii) a change in any
existing upfront fee or structuring fee (in each case, howsoever described or
denominated) or (iii) any change in any existing applicable interest margin (in
each


3

--------------------------------------------------------------------------------




case, howsoever described or denominated), and that, in the case of clause (ii)
or (iii), is more favorable to the Seller’s or Guarantor’s lender than the
upfront fee, structuring fee or applicable interest margin (in each case,
howsoever described or denominated) in the Program Documents, such waiver fee,
such change in upfront fee or structuring fee or such applicable interest margin
shall be automatically incorporated into the Program Documents as if fully set
forth therein without the need of any further action on the part of any party.
Any such waiver fee or increase of such upfront fee or structuring fee shall be
deemed fully earned and shall be paid by Seller or Guarantor to Purchaser by
wire transfer of immediately available funds in accordance with Purchaser’s Wire
Instructions on the date so incorporated into the Transaction Documents.
(b)    If Restated Financial Statements become available prior to the Expiration
Date, the Seller Parties shall promptly deliver such Restated Financial
Statements to the Purchaser (which delivery requirement shall be deemed
satisfied by the posting of such information, materials or reports on EDGAR or
any successor website maintained by the SEC).
Section 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 9. Applicable Law. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAW.
Section 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank.]




4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller


By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: Senior Vice President
RMS REO BRC, LLC, as a Seller


By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: Manager


WALTER INVESTMENT MANAGEMENT CORP., as Guarantor



By:     /s/ Cheryl Collins    
    Name: Cheryl Collins
    Title: SVP & Treasurer








[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED MASTER
REPURCHASE AGREEMENT (BARCLAYS-RMS)

--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as Purchaser
 


By: /s/ Joseph O’Doherty        
Name:    Joseph O’Doherty
Title: Managing Director






[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED MASTER
REPURCHASE AGREEMENT (BARCLAYS-RMS)